DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/20 has been entered.

    Response to Arguments
  Response: 35 U.S.C.  § 103
1.    Applicants argue:
	“However, none of these references, either alone or in combination, disclose or render obvious a method that includes “for each of the ligands, determining a relative strength of binding between the ligand and the protein to form a corresponding complex” (Remarks: page 6)

2.    Examiner Response:
The examiner respectfully disagrees.  In the abstract and Pg. 4, Binding Free Energy of Protein-Ligand Complexes, 1st – 2nd paragraph, enthalpic and entropic contributions of all interacting atoms in protein-ligand complexes are analyzed, where the binding strength between the ligand and protein are exposed.  This can also be seen on Pg. 6, Molecular Mechanics, Molecular Dynamics and Monte Carlo Simulations, 1st – 2nd paragraph, and on Pg. 7, Simulations on Protein-Ligand Interactions.  The prediction of the strength of the binding 

3.    Examiner Response:
The Applicant’s arguments on pages 6-7 with respect to the limitation of claim 2 that states “identifying at least three different ligands for binding to the protein” have been considered but are moot because the arguments do not apply to the current rejection.

4.    Examiner Response:
The Applicant’s arguments on pages 6-7 with respect to the limitation of claim 2 that states “calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs” have been considered but are moot because the arguments do not apply to the current rejection.

5.    Examiner Response:
The Applicant’s arguments on pages 6-7 with respect to the limitation of claim 2 that states “calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9-10, 12 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18) in view of online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al. in further view of online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18) in further view of Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18).

With respect to claim 2, Cozzini et al. discloses “A structure-based drug design method” as [Cozzini et al. (Pg. 3 right col., 2nd paragraph, “The interaction of a protein with a ligand, etc.”)];
 “identifying a protein target of pharmacological interest” as [Cozzini et al. (Abstract, Pg. 1 Introduction, right col., 1st paragraph, “More protein targets of known three-dimensional, etc.”)];
“for each of the plurality of ligands, determining a relative strength of binding between the ligand and the protein to form a corresponding complex” as [Cozzini et al. (Abstract, Pg. 4, Binding Free Energy of Protein-Ligand Complexes, 1st – 2nd paragraph, “Free energy is arguably the most important general, etc.”, Pg. 6, Molecular Mechanics, Molecular Dynamics and Monte Carlo Simulations, 1st – 2nd paragraph, “Prediction of the strength of noncovalent, etc.”)];
While Cozzini et al. teaches identifying a protein target of pharmacological interest, Cozzini et al. does not explicitly disclose “identifying at least three different ligands for binding to the protein; calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs; calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle; ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies”
Gapsys et al. discloses “identifying at least three different ligands for binding to the protein” as [Gapsys et al., Pg. F, left col. Closed Cycle, 1st paragraph, “A closed thermodynamic Examiner’s interpretation: The examiner considers the three different ligands to be G1, G2 and G3 as shown in Fig. 3A of the Gapsys et al. reference;
“calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs” as [Gapsys et al., Pg. F, left col. Closed Cycle, 1st paragraph, “A closed thermodynamic cycle was, etc.”, Fig. 3A)] Examiner’s interpretation: The examiner considers the two different ligands pairs to be G1, G2 and G2, G3.  This can be seen in Fig. 3A of the Gapsys et al. reference; 
“calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle” as [Gapsys et al., Pgs. F-G, sec. 3.1 Closed Cycle, 1st paragraph, “The results of the free energy, etc.”, Fig. 4)] Examiner’s interpretation: The hysteresis magnitude is 0.08 +- 0.50kJ/mol for the closed cycle;
“ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies” as [Gapsys et al., Pgs. F-G, sec. 3.1 Closed Cycle, 1st paragraph, “The results of the free energy, etc.”, Fig. 4)] Examiner’s interpretation: There is a comparison shown in Fig. 4 of the Gapsys et al. reference that displays the statistical accuracy for the closed thermodynamic cycle calculations with new-sfot core function is approximately two time higher than the calculations with the Gromacs 4.5 soft-core function;
Cozzini et al. and Gapsys et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. by incorporating identifying at 
The motivation for doing so would have been because Gapsys et al. teaches that by proposing a novel formulation for a soft-core potential to be applied in nonequilibrium free energy calculations, the ability to provide a robust and accurate general purpose solution to alchemical free energy calculations can be accomplished (Gapsys et al. (Abstract).
While the combination of Cozzini et al. and Gapsys et al. teaches calculating the difference in free energy and determining a non-zero hysteresis magnitude for the thermodynamic cycle, Cozzini et al. and Gapsys et al. do not explicitly disclose “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
Olsson et al. discloses “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles” as [Olsson et al. (Pg. 1608, left col., last paragraph, “ITC st -2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612-1613, right col., last paragraph, “How robust is this test of significance, etc.”, Pg. 1617, Creation of model distributions of thermodynamic values, 1st – 3rd paragraph, “Model datasets were created by random, etc.”, Figs. 2A and 5C)] Examiner’s interpretation: A probabilistic model is created for the effects of an affinity widow that includes the error distribution of the free energy, see Pg. 1608, left col., last paragraph and Pg. 1609, right col., 1st -2nd paragraph as shown above;
Cozzini et al., Gapsys et al. and Olsson et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al. by incorporating a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles as taught by Olsson et al. for the purpose of analyzing enthalpy-entropy compensation in protein-ligand interactions.
The motivation for doing so would have been because Olsson et al. teaches that by analyzing enthalpy-entropy compensation in protein-ligand interactions, the ability to know that the increase in strength of an interaction (more favorable enthalpy) will result in reduction in freedom (reduction in entropy) (Olsson et al. (Pg. 1615, Discussion, 1st paragraph, “The analyses presented here have demonstrated, etc.”).
While the combination of Cozzini et al., Gapsys et al. and Olsson et al. teaches determining a free energy difference from a probabilistic model and ranking different ligands 
Young et al. discloses “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a)” as [Young et al. (paragraph [0009], paragraph [0016] – [0021], paragraph [0039], paragraph [0077], paragraph [0089], Figs. 5-10)] Examiner’s interpretation: Upon further consideration by the Examiner, the Examiner has noted that the arguments given in interview agenda for the interview on 3/14/16 would not overcome the art on file.  The Examiner has addressed the arguments that were given in the interview agenda with the following citations given above and an explanation of the citations.  The Examiner notes that the phrase “most probable free energy difference” is not defined within the claims.  The Examiner considers the affinity difference of ΔΔG for the 3 and 5 parameters to be the most probable free energy difference, since these are the predicted values from the optimized 3 and 5 parameters functionals.  Also, the Examiner notes that paragraph [0016] – [0021] go into further detail of the 3 and 5 parameter functionals that are mentioned in paragraphs [0039], [0077] and [0089];
Examiner’s interpretation: Upon further consideration by the Examiner, the Examiner has noted that the arguments given in interview agenda for the interview on 3/14/16 would not overcome the art on file.  The Examiner has addressed the arguments that were given in the interview agenda with the following citations given above and an explanation of the citations.  The Examiner notes that the phrase “most probable error" is not defined within the claims.  The Examiner considers the most probable error to be error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation.  Also, paragraph [0093] was added to give an example of the parameters of displaced-solvent functionals that were optimized to reproduce the measured differences in the binding affinity between each of the congeneric ligand pairs;
“d.  identifying which of the ligands form complexes with the protein based on the relative binding free energies and most probable errors determined in step (c)” as [Young et al. (paragraph [0010], paragraph [0030], paragraph [0040], paragraph [0058])] Examiner’s interpretation: A three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from the solvating water. The Examiner considers the construction of the three-dimensional hydration thermodynamics map to be the outputting of values representing the binding of free energies and errors, since the three-dimensional hydration thermodynamics map illustrates the binding affinities of congeneric compounds that bind to this type of protein.  Also, a color code is used to represent the energetic and entropic properties of the displayed hydration sites;  
Examiner’s interpretation: The Examiner considers the ranking of the ligands to be how the ligands are different based on the deletions of the atoms, see paragraph [0009] of the Young et al. reference;
“and experimentally evaluating at least one of the identified ranked ligands.” as [Young et al. (paragraph [0016] – [0017])];
Cozzini et al., Gapsys et al., Olsson et al. and Young et al. are analogous art because they are from the same field endeavor of analyzing the binding of ligands to a protein.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. by incorporating b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a); c. determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b); d. identifying which of the ligands form complexes with the protein based on the relative binding free energies and most probable errors determined in step (c); identifying one or more of the ranked ligands as candidates for the drug based on the ranking; and experimentally evaluating at least one of the identified ranked ligands as taught by Young et al. for the purpose of enumerating the thermodynamic properties of water molecules solvating an active site of a protein in its apostate.
The motivation for doing so would have been because Young et al. teaches that by calculating the differences of binding affinities between congeneric pairs of ligands by way of a 

With respect to claim 3, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein estimating the most probable error comprises computer-implemented analysis of binding free energy differences between ligands along legs of more than one closed thermodynamic cycle, and computer-implemented determination of the hysteresis magnitude about each of closed thermodynamic cycles.” as [Young et al. (paragraph [0077])];

With respect to claim 4, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein steps (a) and (c) comprise determining a set of free energy values for each leg that minimizes the function

    PNG
    media_image1.png
    63
    97
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    566
    media_image2.png
    Greyscale
” as [Cozzini et al. (Pg. 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st paragraph, “From a thermodynamic point of view, the most, etc.”, Scheme 1)];
With respect to claim 5, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein the ligands are congeneric.” as [Young et al. (Abstract, paragraph [0009])];

With respect to claim 7, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the error distribution associated with the free energy simulations is assumed to be uniform in step (a).” as [Cozzini et al. (Pg. 11, right col., 1st paragraph, "Another PMF, named DrugScore, was derived, etc.", Pg. 13, Empirical Force Fields, 1st paragraph, “In order to obtain fast scoring, etc.”)];

With respect to claim 9, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the connectivity of the closed thermodynamic cycles is represented as a graph.” as [Cozzini et al. (Pgs. 15, right col., last paragraph, “The first two of these themes are, etc.”, Fig. 4)];

With respect to claim 10, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the connectivity of the closed thermodynamic cycles is represented as a matrix.” as [Cozzini et al. (Pg. 3, left col., 1st paragraph, “Because Nature does not like empty spaces, etc.”, Pg. 4, left col., 1st paragraph, “The incorporation of a water molecule into protein-ligand interface, etc.”)];
With respect to claim 12, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein the probablisitic determination comprises performing matrix algebra methods.” as [Cozzini et al. (Pg. 15, left col., 1st - 2nd paragraph, "The HINT model has largely been validated, etc.")] Examiner's interpretation: The Examiner notes that the recent amendment to the claim is not supported in the specification as stated above in section 5 of the office action.  The Examiner considers the claim language to be the probabilistic determination performing matrix algebra methods, since the probabilistic determination can be done by various methods including matrix algebra methods, see Pg. 4 1st paragraph of the specification.  Also, the Examiner interprets the performing of the 53 structurally characterized protein-ligand complexes to be the performing of the matrix algebra methods, since a matrix can be used to create a required data structure, see Pg. 33, 1st paragraph, “To one skilled in the art, it should, etc.” of the specification.

With respect to claim 15, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A computer readable medium comprising tangible non-transitory instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 2, left col., starting at 2nd sentence, “The key features of the latter approach are, etc.”)] Examiner’s interpretation: The ligand designs are docked or optimized by computer modeling.  Having a computer demonstrates that there is a computer readable medium, since a processor is embedded within a computer and a medium is embedded within a processor.

With respect to claim 16, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A computer system programmed with non-transitory computer readable instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 10, left col., 1st paragraph, “Solvent-residue potentials can be explicitly determined, etc.”, Pg. 15, left col., starting at 2nd sentence. Notably, the CLOG-P method deals rationally, etc.”)];

With respect to claim 17, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A general purpose graphics processing unit with non-transitory computer readable instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 2, left col., starting at 2nd sentence, “The key features of the latter approach are, etc.”)] Examiner’s interpretation: The ligand designs are docked or optimized by computer modeling.  Having a computer that models the ligand designs demonstrates that there is a graphics processing unit, since a processor is embedded within a computer.

7.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), .

With respect to claim 6, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 1 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).”
Mandell et al. discloses “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).” as [(paragraph [0097] – [0100], paragraph [0106] – [0110])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Mandell et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands with a receptor.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating where a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis in step (a) as taught by Mandell et al. for the purpose of designing peptides or peptide-like molecules.
The motivation for doing so would have been because Mandell et al. teaches that by employing three kinds of templates that are derived from the analysis of the target protein .

8.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Garcia-Moreno et al. (U.S. PGPub 2012/0258518) (from IDS dated 11/1/18).

With respect to claim 8, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 1 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the error distribution of the free energy differences, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).”
Garcia-Moreno et al. discloses “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).” as [(paragraph [0087] – [0088])] Examiner’s interpretation: The Examiner interprets the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-
 Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Garcia-Moreno et al. are analogous art because they are from the same field endeavor of estimating the difference in free energy.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al.  and Young et al. by incorporating where the error distribution associated with the free energy simulations is assumed to be additive with the Bennett error in step (a) as taught by Garcia-Moreno et al. for the purpose of determining the pKa of an internal amino acid of a protein and mapping the folding free energy landscape of a protein.
The motivation for doing so would have been because Garcia-Moreno et al. teaches that by substituting internal residues in a protein with acidic or basic amino acids one at a time, the ability to introduce internal ionizable groups into hydrophobic interior of a protein can be accomplished (Garcia-Moreno et al. (paragraph [0009]).

9.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), .

With respect to claim 11, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 1 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing graph theoretical methods.”
Samudrala et al. discloses “wherein the probablisitic determination comprises performing graph theoretical methods.” as [Samudrala et al. (Abstract, Pg. 289, left col., 1st paragraph, “Figure 1. Illustration of the graph-theoretic, etc.”)] Examiner's interpretation: The Examiner notes that the recent amendment to the claim is not supported in the specification as stated above in section 5 of the office action.
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Samudrala et al. are analogous art because they are from the same field endeavor of analyzing the interaction of atoms.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing graph theoretical methods as taught by Samudrala et al. for the purpose of finding the best set of interactions in a protein structure.
nd – 3rd paragraph, “Our goal is to find the best set, etc.”).

10.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Padilla et al. (U.S. PGPub 2003/0233197) (from IDS dated 11/1/18).

With respect to claim 13, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 1 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing Bayesian methods.”
Padilla et al. discloses “wherein the probablisitic determination comprises performing Bayesian methods.” as [Padilla et al. (paragraph [0010], paragraph [0119])];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing Bayesian methods as taught by Padilla et al. for the purpose of mining and analyzing gene expression data to generate clinically relevant information.
The motivation for doing so would have been because Padilla et al. teaches that by using a Markov net probabilistic model to model the known probabilities of the multiple outcomes of the patient's records, the ability to analyzing and mine gene expressing data in connection with a disease diagnosis can be accomplished (Padilla et al. (paragraph [0007], paragraph [0010]).

11.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18)  in view of El Ghaoui et al. (U.S. PGPub 2007/0026406) (from IDS dated 11/1/18).

With respect to claim 14, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 1 above.

El Ghaoui et al. discloses “wherein the probablisitic determination comprises performing Maximum likelihood methods.” as [El Ghaoui et al. (paragraph [0131])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and El Ghaoui et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing Maximum likelihood methods as taught by El Ghaoui et al. for the purpose of classifying multi-dimensional biological data.
The motivation for doing so would have been because El Ghaoui et al. teaches that by each gene expression dataset of the plurality of gene expression datasets including a set of gene expression levels and a set of gene expression intervals, the ability to predict a biological activity or a biological state of a biological sample can be accomplished (El Ghaoui et al. (paragraph [0003], paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/            Examiner, Art Unit 2128                                                                                                                                                                                            
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128